internal_revenue_service number release date index number ----------------------- --------------------- ------------------------------------------ ------------------------------------------------ ------------------------------------------ -------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-121797-16 date date parent --------------------------------------------------------------------- ------------------------------------------------- subsidiary --------------------------------------------------------------------- ------------------------------------------------------ investment adviser accounting firm state a date date date date date date 6_month month month ---------------------------------------------- ----------------------------------------- -------------- ----------------- --------------------------- ---------------------------- --------------------------- ---------------------- ---------------------- --------------------- -------------- ----------------- plr-121797-16 year ------- dear ------------------ this responds to a letter dated date submitted on behalf of parent and subsidiary collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to treat subsidiary parent’s wholly owned corporate subsidiary as a taxable_reit_subsidiary trs of parent under sec_856 of the internal_revenue_code code facts parent is a state a limited_liability_company formed on date that has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 for its initial taxable_year that commenced on date and ended on date by filing form 1120-reit u s income_tax return for real_estate_investment_trusts on date taxpayers represent that they were formed to hold multiple investments including but not limited to hotel properties subsidiary is a state a corporation formed on date taxpayers represent that it was intended that a form_8875 taxable_reit_subsidiary election would be filed for subsidiary effective date and that to be timely it should have been filed by date taxpayers are affiliated with and currently are managed by investment_advisor however in early year there was turnover in personnel at investment_advisor which was the manager responsible for tax matters for parent and subsidiary prior to month individual a member of the internal accounting staff at investment_advisor had responsibility for various tax-related matters including ensuring timely filing of forms however individual left investment_advisor at the end of month at which time the due_date for the form_8875 had not yet passed and at which time the form_8875 had not yet been filed subsequent to individual 1’s departure no replacement was hired until month when individual became employed by investment_advisor by that time the due_date for filing the form_8875 already had passed moreover because individual had been responsible for ensuring that forms were timely filed and there was a gap between his departure and the hiring of his replacement the fact that the form_8875 had indeed not been filed was not immediately noted by other personnel at investment_advisor investment advisor’s accounting personnel handle certain internal tax matters but it has also engaged accounting firm to perform u s tax compliance and consulting services accounting firm had also advised on the acquisition of the hotel property in which taxpayers own an interest in month during the course of the preparation of various forms application_for automatic_extension of time to file certain business income_tax information and other returns accounting firm inquired about plr-121797-16 the trs election for subsidiary as that was one of the entities for which an extension was to be filed when it was not immediately apparent that the election had been filed accounting firm brought the issue to the attention of investment adviser investment_advisor directed accounting firm to request an account transcript from the internal_revenue_service to determine whether a trs election has been processed on behalf of subsidiary accounting firm did so and after review of the transcript noted that the relevant master_file transaction codes were not present on the account following confirmation that there was no record of a trs election on file investment_advisor made the determination to proceed with submitting a request for relief to make a late trs election pursuant to the authority of sec_301_9100-1 and -3 in support of their letter_ruling request taxpayers submitted affidavits from investment_advisor and accounting firm as required by sec_301_9100-3 taxpayers make the following additional representations the request for relief was filed by taxpayers before the failure to make the regulatory election was discovered by the service granting the relief will not result in parent or subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the elections had been timely made taking into account the time_value_of_money taxpayers are not seeking to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences taxpayers did not choose to not file the election taxpayers have not used hindsight in making the decision to seek an extension of time to make the trs election no specific facts have changed since the due_date for making the election that makes this election advantageous to either parent or subsidiary all relevant tax years of taxpayers remain open and are not closed under the statute_of_limitations plr-121797-16 law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements for automatic extensions under sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-121797-16 conclusion based on the information submitted and representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent effective as of date accordingly taxpayers have days from the date of this letter to file their intended election this ruling is limited to the timeliness of the filing of form_8875 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether parent qualifies as a reit or whether subsidiary otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayers is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-121797-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ jason g kurth assistant to the branch chief office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
